DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 35-57 are presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 02/24/2020.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2, 11-12, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do (Pub. U.S. Patent No. 2010/0074035).	
Regarding claim 1, Do discloses a storage device (Figure 1) comprising:
	a memory device comprising a plurality of memory cells (Figure 1, 62), wherein each memory cell of the plurality of memory cells is configured to store data having a plurality of bits (Figure 1, 242, 243); and
	a memory controller  (Figure 1, 200) ,comprising an operation block, wherein the operation block comprises a plurality of unit circuits ([0054])  and a core block (Figure 1, 240)  configured to execute a control operation on the plurality of memory cells in response to a host command from a host, and each unit circuit of the plurality of unit circuits is configured to execute a predetermined function (Figure 4A, 4B ([0058-0064]),
	wherein the core block is configured to: 
	select at least a portion of the plurality of unit circuits as selection unit circuits ([0002]), and
	generate a control command specifying an operation order of the selection unit circuits (Figure 3, 241, [0054])), and wherein the selection unit circuits are configured to: operate by the operation order to determine a control voltage required for the control operation on the plurality of memory cells ([0054]), and

	Regarding claim 2, Do discloses wherein the control command comprises a first command (Figure 2A, write command) and a second command (Figure 2B, read command) , wherein the core block is further configured to sequentially transmit the first command and the second command to the operation block ([0054]),
	wherein the first command and the second command include different data ([0054-0055]). 
	Regarding claim 11, Do discloses wherein each unit circuit of the plurality of unit circuits is connected to all other unit circuits of the plurality of unit circuits (Figure 1). 
	Regarding claim 12. Do discloses wherein each unit circuit of the plurality of unit circuits comprises a buffer (Figure 1, 12, [0027]) having at least one storage space.
Regarding claim 19, Do discloses a memory controller (Figure 1) comprising:
a core block (Figure 1, 60) configured to sequentially output commands comprising:
a first control command  (ABSTRACT, Figure 2A, write command) for adjusting a first control voltage with respect to a first selected memory cell among a plurality of memory cells (Figure 2A), and 

an operation block  (Figure  3, 200,[0054]) comprising:
a first unit circuit (Figure 3, 120) configured to, in response to the first control command, execute a first operation during a first operation time ([0007], [0054], Figure 4A, TCLK), and
a second unit circuit (Figure 3, 140) configured to execute, in response to the second control command, a second operation different ([0056])from the first operation during the first operation time of executing the first operation by the first unit circuit ([0007], [0054], Figure 4B, TCLK).
Regarding claim 20, Do discloses wherein the first unit circuit is further configured to, in response to the second control command, execute the first operation during a second operation time after the first operation time ([0059],[0064], Figure 4A, Figure 4B, TCK, TCK in figure 4B after TCK in figure 4A).

Allowable Subject Matter
Claims 3-10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-10, 13 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having 
Claims 14-18 are allowed.
Claims 14-18 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a plurality of counter tables configured to store prediction values of a control voltage based on a number of times of use of the memory device, each memory cell of the plurality of memory cells being configured to store data having a plurality of bits; a core block configured to output a control command, the control command comprising initial values of the control voltage of a target word line among the plurality of word lines and a number of times of actual use of the memory device; and an operation block configured to: select, based on the number of times of actual use of the memory device, the prediction values from one counter table of the plurality of counter tables, and determine, in response to the control command, a set of values of the control voltage of the target word line by adding differences between the initial values and the prediction values to reference values of the control voltage of a reference word line.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q LE/Primary Examiner, Art Unit 2827